NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



LOUIS PATRICK DI STEFANO, SR.,            )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-3180
                                          )
REBECCA BAUER LONG,                       )
                                          )
              Appellee.                   )
                                          )

Opinion filed August 9, 2019.

Appeal from the Circuit Court for
Hillsborough County; Cecelia Moore
Wilhite, Senior Judge.

Matthew E. Thatcher of The Solomon
Law Group, P.A., Tampa, for
Appellant.

No appearance for Appellee Rebecca
Bauer Long.


ROTHSTEIN-YOUAKIM, Judge.

              Louis Patrick Di Stefano, Sr., appeals from a final judgment of injunction

for protection against dating violence (after notice) granting the petitioner, Rebecca

Bauer Long, a permanent injunction against him. Because the evidence failed to

establish that Long had reasonable cause to believe that she was in imminent danger of

becoming the victim of another act of dating violence, we reverse.
              Pursuant to section 784.046(2)(b), Florida Statutes (2017):

                      Any person who is the victim of dating violence and
              has reasonable cause to believe he or she is in imminent
              danger of becoming the victim of another act of dating
              violence, or any person who has reasonable cause to
              believe he or she is in imminent danger of becoming the
              victim of an act of dating violence . . . has standing in the
              circuit court to file a sworn petition for an injunction for
              protection against dating violence.

Although the statute appears to create two categories of potential victims, that

appearance is illusory; regardless of whether the petitioner has been the victim of dating

violence in the past, the petitioner must show that he or she has reasonable cause to

believe that he or she is in imminent danger of becoming the victim of an act of dating

violence in the future. Alderman v. Thomas, 141 So. 3d 668, 669 (Fla. 2d DCA 2014)

("In either case, the person must have reasonable cause to believe he or she is in

imminent danger of becoming the victim of an act of dating violence in the future.").

              In her petition, Long alleged that in March 2018, Di Stefano had "yanked"

her arm with enough force that she had been thrown across the bedroom. She also

alleged that in June 2018, following a verbal confrontation in front of Di Stefano's house,

she had driven off in her car as he gave chase on foot, screaming obscenities at her.

Long alleged that she had reasonable cause to believe that she was in imminent danger

of becoming the victim of another act of dating violence because "[t]he Respondent has

serious anger issues and has repeatedly called [her] names, yelled obscenities at [her],

threw [her] across the bedroom, and ran after [her] in an aggressive manner on foot

while [she] was in [her] vehicle fleeing from him," and that "[t]he Respondent has a long

and documented history of violence towards women." She alleged further that she

feared that Di Stefano, who "lives in close proximity to [her] where [she] live[s] alone



                                            -2-
with [her] children," would "commit violence against [her] and/or [her] children," that he

"drinks excessive amounts of alcohol on a daily basis," that he "has a violent past," and

that "[she is] in fear for [her] life at this time."

               At the hearing on the petition, Long testified that Di Stefano has a violent

past, that he becomes violent when he gets angry, and that she was afraid. Di Stefano

did not refute Long's testimony that during the first alleged incident, he "got really angry,

took [her] by the arm, slung [her] across his bedroom, and [she] fell on the floor."

Although their testimony regarding the second alleged incident was generally

consistent, their perspective of the events differed considerably. Long testified that she

had gone to Di Stefano's house after they had broken up to "speak to him about some

relationship issues" and that Di Stefano had become "enraged" and had "run[] at her,"

causing her to jump into her car and speed away, with him pursuing her on foot

"screaming obscenities." Di Stefano testified that Long had sped away after angrily

confronting him and one of his minor children about his continuing relationship with his

ex-wife. Di Stefano did not deny that he had pursued Long but testified that he had

done so to admonish her for speeding because there were children in the neighborhood

and also for "discuss[ing] [his] sex life with one of [his] children." During the chase,

Long had pulled over onto the median to stop and film Di Stefano with her cellphone.

               A trial court has broad discretion in entering an injunction for protection

against dating violence, but the injunction must be supported by competent, substantial

evidence. See Alderman, 141 So. 3d at 672 (citing Arnold v. Santana, 122 So. 3d 512,

513 (Fla. 1st DCA 2013)). On appeal, Di Stefano challenges only the sufficiency of the

evidence establishing that Long has reasonable cause to believe that she is in imminent




                                                 -3-
danger of becoming the victim of another act of dating violence. When considering

whether a petitioner has such reasonable cause, "the trial court must consider the

current allegations, the parties' behavior within the relationship, and the history of the

relationship as a whole." Toubail v. White, 141 So. 3d 649, 650 (Fla. 4th DCA 2014)

(quoting Gill v. Gill, 50 So. 3d 772, 774 (Fla. 2d DCA 2010)).

              We agree with Di Stefano that the evidence was insufficient to establish

that Long has reasonable cause to believe that she is in imminent danger of becoming

the victim of another act of dating violence. The parties testified that they live in the

same community—"a thousand feet from each other"—and engage in activities that

cause them to bump into each other fairly regularly. But Long did not allege, let alone

present evidence, that, for example, Di Stefano has stalked her or harassed her or

threatened her with violence. Although she alleged in her petition that Di Stefano has a

"history of violence towards women," her testimony at the hearing established that the

basis for that allegation was hearsay, and her related testimony that "[t]here's been

injunctions filed against him in the past" and "[h]e's had a lot of interaction with the

court" was both vague and wholly unsupported by any evidence.

              Long's allegations that Di Stefano has repeatedly called her names and

yelled obscenities at her do not give rise to reasonable cause to believe that she is in

imminent danger of becoming the victim of another act of dating violence. Cf. Douglas

v. Douglas, 252 So. 3d 791, 793 (Fla. 2d DCA 2018) ("An injunction against domestic

violence requires malicious harassment that consists at the very least of some threat of

imminent violence, which excludes mere uncivil behavior that causes distress or




                                             -4-
annoyance." (quoting Arnold, 122 So. 3d at 514)). Nor does her conclusory and wholly

unsupported allegation that Di Stefano has "serious anger issues."

              With respect to the parties' behavior within their roughly year-long

relationship and the history of their relationship as a whole, we in no way condone

Di Stefano's actions, but their testimony suggested a relationship in which both had

difficulty controlling their tempers. Unfortunately, the manner in which they conducted

themselves at the hearing only reinforced that suggestion. The trial court was

repeatedly forced to warn both parties not to talk over each other; not to talk over the

court; not to report what other people, who were not present, had supposedly said about

the other party; not to relate irrelevant instances of each other's past behavior; and

generally not to engage in unruly and disrespectful conduct. Finally, the court stated:

"That's enough, that's enough, that's enough, that's enough. You—obviously you all

need an injunction to stay apart. If you [Di Stefano] decide to file one against [Long],

you may do so. But for the meantime—," at which point Di Stefano interrupted.

Subsequently, the bailiff had to verbally step in. The parties' arguments eventually

devolved into bickering over Di Stefano's "glaring" at Long at their community pool and

the need to avoid each other at community softball games.




                                           -5-
              We sympathize with the trial judge, who demonstrated extraordinary

patience with both parties, and we wholeheartedly agree that the parties need to stay

away from each other. But Long failed to present any evidence to support the

conclusion that she has reasonable cause to believe that she is in imminent danger of

becoming the victim of another act of dating violence. Accordingly, we must reverse the

injunction.

              Reversed.



NORTHCUTT and SILBERMAN, JJ., Concur.




                                          -6-